                                                t9
        CASE 0:19-cr-00287-PJS Document 1 Filed 11/08/19281
                                                         PagefiFs
                                                              1 of 6  er
                                                                                    RECHIVHM
                                                                                            Noy 0   s   20f9
                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA                                'fi   i^fr[^"-dl:ff ilf^],tB?X'


LTNITED STATES OF AMERICA,                            INFORMATION

                     Plaintiff,
                                                      18 U.S.C. $ 1349
       V.


AUDREY SEBILETTA          IfiATH,

                     Defendant.

       THE TINITED STATES ATTORNEY CHARGES:

                                       INTROD.UCTION

       At times relevant to the Information:

       1.     Victim Organization 1 was a non-profit organization in the                         greater

Minneapolis-St. Paul, Minneso     ta   area. Victim Organization 1 belonged to network of

non-profit organizations that had locations throughout the United States.

       2.     Victim Organization       l's mission was to allbviate poverty, including                 by

providing housing and related services to the homeless. Victim Organization 1 relied on

funding from private donors, charitable foundations, and the United States Department of

Housing and Urban Development, among others, to provide these services.

       3.     As part of its work to help,the homeless, Victim Organization 1 made direct

payments to landlords and other vendors (collectively "vendors"), who provided housing

and related services to the orsanization's clients.




                                                            scA NI'6HD
                                                              N()v   0s    20lg

                                                          U.s. DlsTRlcr   t"" nl-gttg
                 CASE 0:19-cr-00287-PJS Document 1 Filed 11/08/19 Page 2 of 6
,i
     United States v. Audrey Sebiletta Heath


             4.       Victim Organization 1 required vendors to provide'                        supporting

     documentation with a request for program               funds. For example,    landlords were required

     to provide a signed lease agreement and Internal Revenue Service (IRS) Form W-9 Request

     for Taxpayer Identification Number Gf$ and Certification (IRS Form W-9). To

     complete the IRS Form W-9, a vendor was required to certify under penalties of perjury

     that, among other things, the TIN was colrect and belonged to the vendor. For an

     individual serving as a vendor, the TIN was usually the individual's Social Security

     Number (SSN).

             5.       Prior to disbursing program funds to a vendor, Victim Orgarization 1 also

     required its employees to submit          a   written check request along with the vendor's supporting

     documentation. Approval from a program manager or other supervisor from Victim

     Organization 1 was required before submitting the request to Victim Organization                   l's

     accounts payable department               for approval. If         approved, accounts payable then

     transmitted a request to a bank via email to disburse a check directed to the vendor.

             6.       Defendant AUDREY SEBILETTA HEATH resided                          in the District of

     Minnesota.

             7   .    Beginning no later than in and around April 2012, and continuing until in and

     around June20l7, employees and former employees of Victim Organization I (collectively

     "employee coconspirators"), devised a scheme                  to   defraud Victim Organization 1 of

     charitable funds by recruiting friends, family members, and associates, including defendant
          CASE 0:19-cr-00287-PJS Document 1 Filed 11/08/19 Page 3 of 6




United States v. Audrey Sebiletta Heath


HEATH, to pose         as vendors     (collectively "vendor coconspirators") providing services to

fictitious homeless clients.

                                               COUNT     1
                                  (Conspiracy to Commit Wire Fraud)

        8.       The allegations contained in paragraphs       I   through 7 of this Information are

incorporated here.

        9.       Beginning no later than in and around Iune 2014, and continuing until in and

around December 2014, in the State and District of Minnesota, the defendant,

                                  AUDREY SEBILETTA HEATH"

with others known and unknciwn to the United States Attomey, did knowingly conspire

and agree to commit an offense against the United States, namely:

                 To knowingly devise and participate in a scheme and artifice
                 to defraud Victim'Orgarization 1, and to obtain and retain
                 money from Victim Organization 1, by means of mhterially
                 false and fraudulent pretenses, representations, and promises,
                 in violation of Title 18, United States Code, Section 1343, as
                 further described below.

                                 Manner and Means of the Conspiracy

         10.     It was part of the conspiracy that no later than in and around June 2014,        an


employee of Victim Orguization 1 recruited defendant               IIEATH to cash checks obtained

from Victim Orgarrization 1 by materially false and fraudulent pretenses, representations,

and promises, including that HEATH was a landlord providing services                    to fictitious

homeless clients.
            CASE 0:19-cr-00287-PJS Document 1 Filed 11/08/19 Page 4 of 6




United States v. Audrey Sebiletta Heath


           11.   To induce Victim Organizalion            1   into giving defendant HEATH money, and

to conceal that the homeless clients whom she claimed to serve were fictitious, defendant

HEATH provided her name, SSN, and other information to an employee to complete

fraudulent IRS Forms W-9, lease agreements, and check requests that falsely claimed that

defendant HEATH provided housing to homeless                     clients. For example, on or about July

20,2014, the defendant.sent a Victim Organization 1 employee an email in which the

defendant claimed that she was in the process of forming a business-Champion                   Homes-

that would provide services to Victim Organization 1.. In fact, as defendant HEATII

knew, she neither represented any such business nor provided any housing or other service

to Victim Orgarrization 1 or its homeless clients.

           12.   It was further apart of the conspiracy that at least one bmployee submitted

the fraudulent check requests and supporting documentation to Victim Organization                       l's

accounts payable department through multiple means, including via                   email. Relying on

inforniation in these fraudulent check requests and suppbrting documentation, accounts

payable then emailed Victim Organization 1's bank to request disbursement of charitable

funds in checks directed to defendant           HEATII.

           13. It was also part of the conspiracy that defendant HEATH obtained checks
from   a   Victim Orgarization      1     employee. Defendant HEATH then cashed the checks and

divided the proceeds between herself and at least one Victim Organization               I   employee.

           14.   It was further part of the conspiracy that between on or about             June   2,2014,

                                                      4
          CASE 0:19-cr-00287-PJS Document 1 Filed 11/08/19 Page 5 of 6




United States v. Audrey Sebiletta Heath


and on or about December 8,2014, defendant              HEATII    caused to be transmitted by means

of wire communication in interstate and foreign commerce, writings, signs, signals,

pictures, and sounds for the purpose of executing the scheme and artifice to defraud Victim

Organization 1       of   approximately $14,650,        in   charitable funds intended   to help   the

organization's homeiess clients, which defendant HEATH and her coconspirators diverted

to their personal use.

        All in violation of Title         18, United States Code, Section 1349.

                                   FORFEITURE ALLEGATIONS

        Count 1 of this Information is incbrporated here for the purpose of alleging

forfeitures pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28,

United States Code, Section 2a6l(c).

        As the result of the offense alleged in Count 1 of this Information, the.defendant

shall forfeit to the United States pursuant to Title 18, United States Code, Section

981(a)(1)(C),'and Title 28, United States Code, Section 2461(c), any property, real or

personal, which,constitutes or is derived from proceeds traceable to the violations of Title

18, United States Code, Section 1349.

        If   any property is unavailable for forfeiture, the United States intends to seek the

forfeiture of substitute property as provided for in Title2l, United States Code, Section

853(p), as incorporated by Title 28, United States Code, Section 2a6I@).
               CASE 0:19-cr-00287-PJS Document 1 Filed 11/08/19 Page 6 of 6




     United States v. Audrey Sebiletta Heath


             All in violation of Title 18, United States Code,   Sections 1349,981(a)(l)(C), and

t;   Title 28, United States Code, Section 2461(c).


                                               ERICA H. MacDONALD
               ttlrlwtl                        United States Attomey




                                               BY: MIRANDA E. DUGI
                                               Attomey ID No. 5140546 G.W)
                                               Assistant United States Attorney
